Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020, 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-20 set forth in the preliminary amendment submitted 4/16/2020 form the basis of the present examination.

Drawings
The drawing is objected to because they fail to label the element boxes in Figure 3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “System 1” and “memory 13” in Paragraph 36 (System 1), 37 (System 1), 39 (System 1)  and 43 (System 1) and Paragraph 39 (memory 13)  and 43 (memory 13) of the present application PGPUB No. US 20200278397 A1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:

In Paragraph 36, 37, 39 and 43 of the present application PGPUB, system is labeled as “system 1” in Figure 3.
Again in Paragraph 39 and 43 of the present application PGPUB, memory is labeled as “memory 13” in Figure 3.
However system 1 and memory 13 are not shown in the Figure 3 as mentioned in the specification.


Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

8.	The abstract of the disclosure is objected to because:

The opening sentence “A method for monitoring a circuit breaker, a system and an internet of things using the same are disclosed” is improper.
            Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Payman Dehghanian (Hereinafter “Payman”) in the NPL-Circuit Breaker Operational Health Assessment via Condition Monitoring Data (Department of Electrical and Computer Engineering, Texas A&M University) in 978-1-4799-5904-4/14/$31.00 ©2014 IEEE.


Regarding claim 1, Payman teaches a method for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
measuring at least two operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted
where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); 
obtaining first data representing a vector having at least two components respectively representing the at least two measurements of the at least two parameters (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
judging location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker to determine a health status of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 3-6; However, the limit violation vector Xm d lies inside the hyperbox when m x exceeds the alarm limit but does not exceed the trouble limit, and its value is zero when any of the components of m x lie within its desired alarm limits; Page 3 Column 2 Line 1-4) , where
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generating a signal indicating the health status of the circuit breaker in consideration of the location of the vector if it is outside of the envelope (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).


Regarding claim 2, Payman teaches a method, further including comprising: 
obtaining second data representing the envelope of the vector space in consideration of a multiple of the vectors concerning the circuit breaker in healthy status according to a history profile when the circuit breaker operated normally; and recording the second data; wherein: the envelope of the vector space is arranged to enclose the group of the multiple of vectors (For any parameter of interest for a breaker, e.g., different operation timings, pressure, temperature, etc. one can assign the hyper-ellipse introduced above having the alarm and trouble limits available. For instance, for monitoring the breaker temperature over time, it is assumed that the desired temperature level for the breaker i is known and is represented as d i T . The upper and lower alarm limits and trouble limits of temperature for this breaker are represented as 
defined as follows; Page 3 Column 2 Line 19-30).

Regarding claim 3, Payman teaches a method, wherein: 
the other portions of the envelope are shaped in curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the other portions of the envelope are shaped in curvature).

Regarding claim 4, Payman teaches a method, wherein: 
in the vector space, the envelope is shaped to link outmost vectors of the multiple of the vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).

Regarding claim 5, Payman teaches a method, wherein 
the at least two operating condition related parameters of the circuit breaker concern with any comprise at least two of: opening/closing speed of a movable contact of the circuit breaker, travel of the movable contact, total travel of the movable contact, over travel of the movable contact, rebound of the movable contact, opening/closing time of the circuit breaker, and opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, Payman teaches a system for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
at least one sensor (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10), being configured to 
measure at least two operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned 
where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); and a controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10; microprocessor as the controller), being configured to: 
obtain first data representing a vector having at least two components respectively representing the at least two measurements of the at least two parameters (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
judge location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker to determine a health status of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation  Page 3 Column 2 Line 1-4) , where
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generate a signal indicating the health status of the circuit breaker in consideration of the location of the vector if it is outside of the envelope (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).

Regarding claim 7, Payman teaches a system, further including comprising: 
a memory; wherein: the controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control Page 2 Column 1 Line 6-10) is further configured to:
obtain second data representing the envelope of the vector space in consideration of a multiple of the vectors concerning the circuit breaker in healthy status according to a history profile when the circuit breaker operated normally; and record the second data in the memory; wherein: the envelope of the vector space is arranged to enclose the group of the multiple of vectors (For any parameter of interest for a breaker, e.g., different operation timings, pressure, temperature, etc. one can assign the hyper-ellipse introduced above having the alarm and trouble limits available. For instance, for monitoring the breaker temperature over time, it is assumed that the desired temperature level for the breaker i is known and is represented as d i T . The upper and lower alarm limits and trouble limits of temperature for this breaker are represented as max Ti A , min Ti A , max Ti T , min Ti T , respectively. The normalized upper and lower temperature limit violations beyond the alarm limits are
defined as follows; Page 3 Column 2 Line 19-30).

Regarding claim 8, Payman teaches a system, wherein: 
the other portions of the envelope are shaped in curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the other portions of the envelope are shaped in curvature).


Regarding claim 9, Payman teaches a system, wherein: 
in the vector space, the envelope is shaped to link outmost vectors of the multiple of the vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).

Regarding claim 10, Payman teaches a system, wherein 
the at least two operating condition related parameters of the circuit breaker concern with any comprise at least two of: opening/closing speed of a movable contact of the circuit breaker, travel of the movable contact, total travel of the movable contact, over travel of the movable contact, rebound of the movable contact, opening/closing time of the circuit breaker, and opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 11, Payman teaches an internet of things, including comprising: the system; 
the circuit breaker; and a server, being configured to receive the signal indicating the health status of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 2-10).

Regarding claim 12, Payman teaches a method for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
measuring first and second operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical Page 2; Column 1 Line 2-10); 
generating a vector having a first component representing a measurement of the first operating condition parameter and a second component representing a measurement of the second operating condition parameter (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
determining a health status of the circuit breaker based on the vector by determining whether the vector falls within a vector space having an envelope that defines a region corresponding to a healthy operating condition of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 3-6; However, the limit violation vector Xm d lies inside the hyperbox when m x exceeds the alarm limit but does not exceed the trouble limit, and  , wherein
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generating a signal indicating the health status of the circuit breaker (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).

Regarding claim 13, Payman teaches a method, further comprising: 
generating a plurality of measurements of the first and second operating condition related parameters during operation of the circuit breaker while the circuit breaker is operating in a healthy operating condition (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil Page 2 Column 1 Line 33-40);


    PNG
    media_image2.png
    341
    975
    media_image2.png
    Greyscale

generating a plurality of vectors within a coordinate space from the plurality of measurements; generating an envelope within the coordinate space, the envelope defining a vector space within the coordinate space that is associated with a healthy status of the circuit breaker (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); wherein the envelope encloses the plurality of vectors (Figure 2 and 3 shows envelope encloses plurality of vectors); and 
storing the envelope in a memory of a circuit breaker monitoring system (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10).

Regarding claim 14, Payman teaches method, wherein 
a shape of the envelope is defined by outmost ones of the plurality of vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).

Regarding claim 15, Payman teaches method, wherein 
the envelope is shaped to link the outmost ones of the plurality of vectors ((Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).

Regarding claim 16, Payman teaches method, wherein
the first and second operating condition related parameters of the circuit breaker comprise an opening/closing speed of a movable contact of the circuit breaker, a travel of the movable contact, a total travel of the movable contact, an over travel of the movable contact, a rebound of the movable contact, an opening/closing time of the circuit breaker, and/or an opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).
. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 17, Payman teaches a method, wherein: 
the envelope comprises an elliptical shape (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows he envelope comprises an elliptical shape).



Regarding claim 19, Payman teaches a method, wherein: 
the second operating condition comprises a speed of a movable contact of the circuit breaker and the method further comprises measuring the speed of the movable contact of the circuit breaker with an encoder (The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker. As soon as one parameter falls out of the desired
thresholds, an alarm is generated as an indicator of either caution or problem states depending on how far a specific parameter is compared with the desired value; Page 2 Column 1 Line 35-43; Contact speed of the circuit breaker is calculated and monitored and therefore encoder is used to measure the speed of the movable contact of the circuit breaker Payman inherently discloses to measure the speed by using any device and encoder can be used to measure the speed).

Regarding claim 20, Payman teaches a system for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
at least one sensor (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10), wherein the at least one sensor is configured to measure first and second operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, Page 2; Column 1 Line 2-10); and a controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10; microprocessor as the controller) ; configured to perform operations according to claim 12 (See rejection of claim 12 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim18 is rejected under 35 U.S.C. 103 as being unpatentable over Payman in the NPL-Circuit Breaker Operational Health Assessment via Condition Monitoring Data in 978-1-4799-5904-4/14/$31.00 ©2014 IEEE in view of DUAN et al. (Hereinafter “DUAN”) in the US Patent Application Publication Number US 20150360578 A1.

Regarding claim 18, Payman teaches a method, wherein the first operating condition comprises a coil electric current of the circuit breaker (The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil  Page 2 Column 1 Line 34-39).
However Payman fails to teach that the method further comprises measuring the coil electric current of the circuit breaker with a Hall Effect switch.
Duan teaches a hybrid electric vehicle and a method for controlling state of charge in a battery and indicating the battery capacity (Paragraph [001] Line 1-3), wherein 
the method further comprises measuring the coil electric current of the circuit breaker with a Hall effect switch (A current sensor may utilize a variety of methods based on physical principles to detect the current including a Hall effect IC sensor, a transformer or current clamp, a resistor in which the voltage is directly proportional to the current through it, fiber optics using an interferometer to measure the phase change in the light produced by a magnetic field, or a Rogowski coil; Paragraph [0036] Line 19-25). The purpose of doing so is to include the property of accuracy of the current sensor and to detect the current value accurately and quickly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Payman in view of Duan, because Duan teaches to include a Hall effect switch to measure coil current includes the property of accuracy of the current sensor (Paragraph [0036]) and detects the current value accurately and quickly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KOPACZEWSKI et al. (US 20100088057 A1) discloses, “Method for detection of a physical variable by way of a circuit breaker-A sensor and a signal preprocessing unit for this sensor are connected in series in a circuit breaker. The series circuit is normally calibrated. According to at least one embodiment of the invention, the sensor is now calibrated individually, and the calibration value obtained during this process is used from then on. The signal preprocessing unit is also calibrated individually, and a calibration value obtained in this process is used individually. The two calibration values, possibly a plurality of calibration values, are used in order to obtain an overall calibration value, possibly a plurality of overall calibration values, and one such overall calibration value is used by a data processing unit which is connected downstream from the signal preprocessing unit. This allows considerably more exact detection of values of the physical variable (Abstract)- However  KOPACZEWSKI does not disclose- judging location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker to determine a health status of the circuit breaker, where the envelope has at least one portion of curvature; and generating a signal indicating the health status of the circuit breaker in consideration of the location of the vector if it is outside of the envelope”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866